DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Line 2, the phrase “the sheet stacker” should be replaced with a sheet stacker.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it’s unclear what is meant by the limitation “a time after the subsequent sheet stacked on a sheet stacker is fed until the trailing edge of the sheet passes through the nip has elapsed”.  Is it the trailing edge of the subsequent sheet or the preceding sheet?  The examiner believes the limitation “the trailing edge of the sheet passes through the nip” is incorrectly written, and should actually be the leading edge of the subsequent sheet passes through the nip (consistent with para. [0145]-[0147] of Applicant’s published application)  or after the trailing edge of the preceding sheet passes through the nip .  Clarification and correction are required.
the trailing edge of the sheet passes through the nip has elapsed”.  Is it the trailing edge of the subsequent sheet or the preceding sheet?  The examiner believes the limitation “the trailing edge of the sheet passes through the nip” is incorrectly written, and should actually be the leading edge of the subsequent sheet passes through the nip (consistent with para. [0145]-[0147] of Applicant’s published application)  or after the trailing edge of the preceding sheet passes through the nip .  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura JP 10-250862 A (cited in IDS, hereinafter “Tamura”).
Regarding claim 1, Tamura discloses a sheet feeder comprising: 

a separation roller (31c) configured to form a nip with the feed roller and separate the sheet fed by the feed roller from other sheets; 
a first sheet detection sensor (31d) arranged on a downstream side of the conveyance path with respect to the feed roller in the conveyance path, and configured to detect that the sheet has reached; and 
a control unit (390) configured to control rotation of the feed roller, 
wherein in a case where starting feeding of a subsequent sheet by the feed roller after reaching of a trailing edge of a preceding sheet is detected by the first sheet detection sensor (31d detects trailing edge of a preceding sheet, thereafter if feeding of a subsequent is necessary, then feeding of subsequent sheet is performed at a speed V1, para. [0024] or [0031]), the control unit controls the feed roller to rotate at a first feeding speed (V1), and upon determining (by detection of leading edge by 31d) that a leading edge of the subsequent sheet has passed through the nip (when leading edge of the subsequent reaches 31d, feeding speed is changed to V2, where V2 > V1, refer to paragraphs [0022]-[0024] or [0031]), the control unit further controls the feed roller to rotate at a second feeding speed (V2) higher than the first feeding speed.
Regarding claim 7, comprising a pickup roller (31a) arranged above the sheet stacked on a sheet stacker and configured to supply the sheet to the feed roller.
	Regarding method claim 11, refer to rejection of apparatus claim 1 as a guide.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura.
Regarding claim 2, Tamura teaches the claimed invention except in a case where a predetermined time has elapsed after the reaching of the trailing edge of the preceding sheet is detected by the first sheet detection sensor, the control unit determines that the leading edge of the subsequent sheet has passed through the nip.  Instead, Tamura uses the first sheet detection sensor to detect the leading edge of the subsequent sheet has passed through the nip.
However, Tamura does teach the known concept of using a sensor located immediately upstream of a nip ([0054]) to determine whether a sheet has reached the nip after a lapse of predetermined time from detection from the sensor.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the different means of detecting whether the leading edge of the subsequent sheet reaches the nip as taught by Tamura in order to achieve the same predictable result of determining whether the leading edge reaches the nip.  The 
Regarding claims 3 and 12, Tamura teaches the claimed invention except wherein in a case where a time corresponding to a time after the subsequent sheet stacked on a sheet stacker is fed until the trailing edge of the sheet passes (see 112b rejection above) through the nip has elapsed, the control unit controls the feed roller to rotate at the second feeding speed. Instead, Tamura uses the first sheet detection sensor to detect the leading edge of the subsequent sheet has passed through the nip.
The examiner takes official notice that it’s commonly known in the paper feeding art to rely on predetermined timing instead of using a dedicated sensor to judge the positioning of a sheet.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the different means of determining whether the leading edge of the subsequent sheet in order to achieve the same predictable result of determining whether the leading edge reaches the nip while.  The combination would also provide the added advantage of quickly determining the position of the leading edge of the sheet and thereafter control the feed roller to change speed to the second speed at an earlier timing for greater efficiency.
Regarding claim 4, Tamura teaches the claimed invention except wherein comprising a second sheet detection sensor located on the downstream side of the nip in the conveyance path and on an upstream side of the first sheet detection sensor in the conveyance path, and configured to detect that the sheet has reached, wherein in a case where reaching of a sheet leading edge is detected by the second sheet detection 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use an additional detection sensor, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  The added benefit of using a dedicated sensor would provide the obvious benefit of ensuring early detection of the leading edge of the sheet assuming the additional detection sensor is located upstream of the first detection sensor for greater efficiency.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Komuro et al. JP 2016-020279 (cited in IDS, hereinafter “Komuro”).
Regarding claims 9 and 13, Tamura teaches the claimed invention except wherein the sheet feeder has a thin paper conveyance mode, and during execution of the thin paper conveyance mode, the control unit controls the feed roller to rotate at the first feeding speed until a leading edge of a first sheet of a plurality of sheets to be sequentially fed by the feed roller passes through the nip, and after the leading edge of the first sheet has passed through the nip (taught by Tamura as the leading edge of first sheet reaches 31d, which is located after the nip), the control unit controls the feed roller to rotate at the second feeding speed.  

It would have been obvious to one of ordinary skill in the art, before the effectively filing date of the invention, to modify Tamura with a thin paper conveyance mode that accounts for feeding of thin sheets as taught by Komuro in order to feed a thin sheet in a stable manner without causing damage to the sheet.  The combination would provide wherein the device of Tamura would operate in the same manner except for lowering the overall speed for effectively feeding of thin sheets.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura.
Tamura teaches the claimed invention (refer to rejection of claim 1 as a guide) but does not explicitly teach a non-transitory computer readable storage medium as claimed.  However, the examiner takes official notice in that is common knowledge in the paper feeding art to use a non-transitory computer readable medium that is programmed as an alternative option to cause a controller (processor) to perform any number of the functions described in the claim.
Allowable Subject Matter
Claims 5, 6, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653